Exhibit 10.24

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

 

AMENDMENT NO. 5

TO

CONTRACT NUMBER GINC-C-08-0390

BETWEEN

GLOBALSTAR, INC.

AND

GLOBALSTAR CANADA SATELLITE CO., INC.

AND

HUGHES NETWORK SYSTEMS, LLC

FOR

RADIO ACCESS NETWORK (RAN)
AND USER TERMINAL SUBSYSTEM

 

 

 

This Amendment No. 5 (“Amendment”) is entered into effective as of April 5, 2011
(“Effective Date”), by and between Hughes Network Systems, LLC, a limited
liability company organized under the laws of Delaware (hereinafter referred to
as the “Contractor”) with its principal place of business at 11717 Exploration
Lane Germantown, Maryland 20876 USA; Globalstar Canada Satellite Co., a company
incorporated under the laws of Canada with its principal place of business at
115 Matheson Boulevard West, Suite 100, Mississauga, Ontario, L5R 3L1, Canada
(hereinafter referred to as “Globalstar” or “Customer”); and Globalstar, Inc., a
company incorporated under the laws of Delaware with its principal place of
business at 300 Holiday Square Blvd., Covington, Louisiana 70433 (hereinafter
referred to as “Globalstar Parent” or “Guarantor”). As used herein, Contractor
and Globalstar may be referred to individually as a “Party” and collectively as
the “Parties”.

 

WHEREAS, Contractor and Globalstar Parent entered into Contract No.
GINC-C-08-0390 for the delivery of the Radio Access Network (“RAN”) and the User
Terminal Subsystem (“UTS”) (“Contract”) effective May 1, 2008;

 

WHEREAS, Contractor and Globalstar Parent entered into a Letter Agreement, dated
September 22, 2008, for the deferral of payment of certain Payment Milestones
(“Deferred Payments”) under the Contract, subject to interest;

 

WHEREAS, Contractor and Globalstar Parent entered into Amendment No. 1, dated
June 16, 2009, to the Contract for the payment of the Deferred Payments with
interest, the PDR Payment Milestone and advance payments;

 

WHEREAS, Contractor and Globalstar Parent entered into Amendment No. 2, dated
August 28, 2009, to the Contract to extend the schedule of the RAN and UTS
program by fifteen (15) months and to revise certain payment milestones and
program milestones to reflect the revised program timeline;

 

WHEREAS, Contractor and Globalstar Parent entered into Amendment No. 3, dated
September 21, 2009, to the Contract to supersede Exhibit A, Statement of Work
(Revision A) with Exhibit A, Statement of Work (Revision B) dated September 18,
2009 that revised the program management schedule;

 

WHEREAS, Contractor and Globalstar Parent entered into Amendment No. 4, dated
March 24, 2010, to the Contract to implement certain Contract Change Notices;

 

WHEREAS, Contractor and Globalstar Parent entered into a Letter Agreement (the
“Current Deferral Letter”), dated March 21, 2011, for the deferral of payment of
certain amounts due under the Contract until July 31, 2011 or until certain
financing is made available, subject to interest (for purposes of this
Amendment, the Current Deferral Letter shall be considered an amendment to the
Contract);

 

WHEREAS, the parties hereto wish to substitute Globalstar for Globalstar Parent
under the Contract, as amended to date, and except as otherwise expressly and
specifically set forth in this amendment, for all of Globalstar Parent’s rights
and obligations under the Contract as so amended to be assigned to and assumed
by Globalstar.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the Parties agree to amend the
Contract as follows:

 

 

 

 

 

1.From and after the date hereof, Globalstar shall be the Customer under the
Contract, as amended to date, and all rights and obligations of Globalstar
Parent under prior versions of the Contract or amendments thereto, including
without limitation rights and obligations with respect to actions previously
taken under the Contract or periods expiring prior to the date of this
Amendment, shall hereafter be rights and obligations of Globalstar. Globalstar
Parent hereby assigns and Globalstar hereby assumes all rights and obligations
of Globalstar Parent existing under the Contract at the time of such assignment.

 

2.All amounts paid or payable to Contractor hereunder, whether previously or
currently due or due hereafter and whether such amounts arose with respect to
actions or periods occurring before, on or after the date of this Amendment,
including without limitation amounts presently due and owing, even if they first
became due and owing when Globalstar Parent was the Customer hereunder, shall be
paid or payable by (or in the case of paid invoices, shall be deemed to have
been paid by) Globalstar, and by signing this Amendment Contractor specifically
approves of such payments being made by Globalstar rather than Globalstar
Parent. Contractor agrees, upon the reasonable request of Globalstar, to reissue
to Globalstar all invoices previously submitted to Globalstar Parent, dated as
of the date of reissuance, and marked as paid to the extent such invoices have
previously been paid by Globalstar Parent. Invoices not previously paid by
Globalstar Parent shall continue to be due and payable (or if previously due and
payable shall continue to be subject to late payment charges retroactive to the
date the comparable invoices were due and payable by Globalstar Parent) without
regard to the reissuance of such invoices in the name of Globalstar, and none of
the time periods associated with such invoices shall be reset or revised on
account of the assignment of the Contract reflected by this Amendment or
reissuance of such invoices.

 

3.Globalstar Parent as “Guarantor” hereby guarantees to Contractor the payment
of all liabilities and the performance of all obligations that Globalstar has
assumed or is liable for under this Contract. The guarantee set forth in this
Section 3 shall inure to the benefit of Contractor and its successors and
assigns and shall be binding upon the Guarantor and its successors and assigns.
To further evidence such guarantee, concurrently with the parties entering into
this Amendment, Globalstar Parent is providing a Guarantee in the form attached
hereto as Exhibit 1 (the “Globalstar Parent Guarantee”). The provisions of this
Section 3 are being entered into, and the Globalstar Parent Guarantee is being
delivered, in satisfaction of Globalstar Parent’s obligation to demonstrate to
Contractor’s satisfaction that Globalstar Parent’s successor or assignee under
the Contract possesses the financial resources to fulfill Globalstar Parent’s
obligations under this Contract.

 

4.For the avoidance of doubt, this Amendment does not relieve Globalstar Parent
of liability under the Contract or the Current Deferral Letter with regard to
Globalstar Parent stock (including the issuance, registration and sale thereof)
as provided therein but also with regard to obtaining the financing described
therein and application of the proceeds of such financing to repay currently
outstanding amounts under the Contract.

 

5.Globalstar Parent and Globalstar represent and warrant to and agree with
Contractor that:

 

a.(1) as of the date hereof Globalstar Parent is the direct or indirect holder
of one hundred percent (100%) of the issued and outstanding stock of Globalstar;
(2) Globalstar is duly organized, validly existing and in good standing under
the laws of the jurisdiction under which it is organized; (3) Globalstar has
full power and authority to execute, deliver and perform its obligations under
the Contract as assigned by this Amendment and agrees to the provisions of the
Contract as assigned by this Amendment applicable to Globalstar; (4) the
individual executing this Amendment on behalf of Globalstar has the authority to
do so; (5) the agreements of Globalstar contained in the Contract as assigned by
this Amendment, and the assignment and assumption contained in this Amendment,
constitute legal, valid and binding obligations enforceable in accordance with
their terms and (6) the representations and warranties of Guarantor set forth in
the Globalstar Parent Guarantee are true and correct in all respects.

 

 

 

 

 

b.The agreements of Globalstar contained in the Contract as assigned by this
Amendment do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default (or
an event that with notice or lapse of time or both would become a default) under
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of Globalstar pursuant to any material contract,
indenture, mortgage, note, lease or other instrument to which it is party, nor
will such action result in any violation of the provisions of the charter
documents of Globalstar or any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality,
stock exchange or court, domestic or foreign, having jurisdiction over
Globalstar or any of its assets or properties.

 

c.(i) Globalstar has entered into the Contract as assigned by this Amendment in
good faith and without the intent to hinder, delay, or defraud any of its
creditors.

 

6.[*]

 

7.All notices and other communications to Globalstar called for under the
Contract shall be addressed at the address set forth in the preamble, or at such
other address as Globalstar may designate in writing to the other Party.

 

8.This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York (without giving effect to any conflict of laws
principles thereof to the contrary).

 

9.This Amendment may be signed in counterparts and each original counterpart
shall be deemed binding on each Party collectively and individually.

 

10.Except as amended herein, all terms and conditions of the Contract shall
remain in full force and effect.

 

[SIGNATURES COMMENCE ON NEXT PAGE]

 

 

 

IN WITNESS WHEREOF, the Parties hereto have signed this Amendment in duplicate.

 

GLOBALSTAR CANADA SATELLITE CO.       HUGHES NETWORK SYSTEMS, LLC              
        BY: /s/ Stephen Drew     BY: /s/ Sean Fleming   Name:  Stephen Drew    
Name:  Sean Fleming    Title:  Corporate Controller      Title:  Senior Counsel
            Date:  April 5, 2011      Date:  April 5, 2011                      
 GLOBALSTAR, INC.                             BY:/s/ Dirk Wild         Name:
Dirk Wild          Title:  Chief Financial Officer                    Date: 
April 5, 2011         



 

 

 

 

Exhibit 1

 

GUARANTEE

 

This Guarantee is entered into effective as of April 5, 2011 (“Effective Date”)
by Globalstar, Inc., a company incorporated under the laws of Delaware with its
principal place of business at 300 Holiday Square Blvd., Covington, Louisiana
70433 (hereinafter referred to as “Globalstar Parent” or “Guarantor”), in favor
of Hughes Network Systems, LLC, a limited liability company organized under the
laws of Delaware (hereinafter referred to as the “Contractor”) with its
principal place of business at 11717 Exploration Lane Germantown, Maryland 20876
USA;.

 

WHEREAS, Globalstar Parent and Contractor have been parties to Contract No.
GINC-C-08-0390 for the delivery of the Radio Access Network (“RAN”) and the User
Terminal Subsystem (“UTS”) since May 1, 2008 (such agreement, as amended to date
and as it may be further amended, supplemented or otherwise modified from time
to time, the “Contract”);

 

WHEREAS, as an inducement for Contractor to enter into Amendment No. 5 to the
Contract, under which Globalstar Parent is assigning to Globalstar Canada
Satellite Co., a company incorporated under the laws of Canada with its
principal place of business at 115 Matheson Boulevard West, Suite 100,
Mississauga, Ontario, L5R 3L1, Canada (hereinafter referred to as “Globalstar”
or “Customer”), all rights and obligations of Globalstar Parent existing under
the Contract at the time of such assignment, Guarantor wishes to guarantee the
full and punctual performance of Globalstar’s obligations under the Contract as
provided herein, and the Guarantor, as the owner, directly or indirectly, of all
of the outstanding shares of capital stock of Globalstar, will derive
substantial benefit from the transactions contemplated under the Contract.

 

NOW, THEREFORE, Guarantor agrees with Contractor as follows:

 

1. Guarantee. Guarantor hereby irrevocably and unconditionally guarantees to
Contractor the full and punctual performance by Globalstar of all present and
future obligations of Globalstar to or for the benefit of Contractor under the
Contract, (the “Contract Obligations”) provided, however, that Guarantor shall
have available to it all defenses that would have been available to Globalstar,
other than those related to a bankruptcy or insolvency of Globalstar. For the
avoidance of doubt, if on account of any bankruptcy or other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, that may be or become applicable,
Globalstar will be or is relieved of or fails to perform any of the Contract
Obligations, Guarantor will nevertheless be and remain fully liable to pay or
perform the Contract Obligations pursuant to this Guarantee.

 

2. Successors and Assigns. This Guarantee shall be binding upon Guarantor, its
successors and assigns, and shall inure to the benefit of and be enforceable by
Contractor and its successors, transferees and assigns. The Guarantor may not
assign or transfer any of its obligations hereunder.

 

3. Amendments and Waivers. No amendment or waiver of any provision of this
Guarantee, nor consent to any departure by Guarantor therefrom, shall be
effective unless the same shall be in writing and signed by Contractor and
Guarantor. No failure on the part of Contractor to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

 

 

 

 

4. Representations and Warranties. The Guarantor hereby represents and warrants
to Contractor that: (i) as of the date of this Guarantee, Guarantor is the
indirect holder of one hundred percent (100%) of the issued and outstanding
stock of Globalstar, (ii) Guarantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction under which it is organized;
(iii) Guarantor has full power and authority to execute, deliver and perform its
obligations under this Guarantee, (iv) the individual executing this Guarantee
on behalf of Guarantor has the authority to do so; (v) this Guarantee
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, and (vi) the execution, delivery and performance of
this Guarantee by Guarantor will not violate or constitute a breach of or
default under any material agreement, instrument, document or judicial or
governmental order to which Guarantor is a party or by which Guarantor’s
property may be bound or affected.

 

5. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class, postage prepaid, or, in the case of telegraphic, telecopied or telexed
notice, when transmitted, answer back received, addressed at the address set
forth in the preamble, or at such other address as either party may designate in
writing to the other.

 

6. Governing Law; Jurisdiction. This Guarantee shall be governed by, and
construed in accordance with, the laws of the State of New York (without giving
effect to any conflict of laws principles thereof to the contrary). Guarantor
hereby irrevocably submits to the jurisdiction of any United States federal or
New York State Court sitting in the Borough of Manhattan in any action or
proceeding arising out of or relating to this Guarantee and agrees that all
claims in respect of such action or proceeding may be heard and determined only
in such court and irrevocably waives any objection it may now or hereafter have
as to the venue of any such suit, action or proceeding brought in such court or
that such court is an inconvenient forum.

 

7. Miscellaneous. This Guarantee constitutes the entire agreement of the
Guarantor with respect to the matters set forth herein. The invalidity or
unenforceability of any one or more sections of this Guarantee shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions.

 

[SIGNATURES COMMENCE ON NEXT PAGE]

 

 

 

IN WITNESS WHEREOF, the Parties hereto have signed this Guarantee.

 

GLOBALSTAR INC.       HUGHES NETWORK SYSTEMS, LLC                       BY: /s/
Dirk Wild     BY: /s/ Sean Fleming   Name:  Dirk Wild     Name:  Sean Fleming   
Title:  Chief Financial Officer      Title:  Senior Counsel             Date: 
April 5, 2011      Date:  April 5, 2011  

 

 

 



 

 